Parker, J.
(dissenting). I am unable to concur in the reasoning of the majority or iii the result reached. The true rule to apply, as I view the ease, is that laid down in Mayer v. Roche, 77 N. J. L. 681, that the law controlling the contract is that which the parties intended, or fairly may be presumed to have intended, should apply. That the liability in this class of cases is contractual is evident from the language of the statute, and it is so treated in the majority opinion.
The trial court did not find that the parties intended the New Jersey law to apply; and it would have had difficulty in so finding because the original employment was before our act was passed, and there was no express change in its terms except as,to wages. That court put its finding of a New Jersey contract on the theory, discredited in Mayer v. Roche, supra, lex loci solutionis.
We have, therefore, no finding of fact that the law of this state was intended to apply; and we cannot make that finding for ourselves. The judgment, therefore, cannot be supported, and I think ought to be reversed.
A practical objection to the theory of the majority opinion is that eases will arise of contracts of employment made elsewhere and intended to be regulated by the lex loci contraclus, *442in which the accident occurs in this state, but the employe]' cannot be served within this state. In such cases we cannot expect that courts of other states will accept our construction of the act and thereby oust themselves of jurisdiction. The confusion that would result is obvious.